I-Iill, C. J.
This case is here on a judgment overruling the motion for a new trial. The evidence on the trial of the case consisted of interrogatories and over fifty pages of documentary evidence, telegrams, letters, etc. Apparently the only effort to brief the evidence by interrogatories was simply by leaving out of the brief the questions, and leaving in all the parts of the answers, material and immaterial. No effort whatever was made to brief the documentary evidence, but all the letters and telegrams are incorporated in what purports to be the brief in extenso. The only questions raised depend entirely upon a consideration of 'the evidence. Under the express requirements of the Civil Code (1910), §§ 6140, 6141, and the repeated rulings of the Supreme Court and of this court, the judgment of the lower court must be affirmed. Cunningham v. Strom, 8 Ga. App. 87; Albany & Northern Ry. Co. v. Wheeler, 6 Ga. App. 270 (64 S. E. 1114) ; Huntley Mfg. Co. v. Nixon Grocery Co., 6 Ga. App. 46 (64 S. E. 279), and cases there cited.

Judgment affirmed.